United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE NAVY,
CHARLESTON NAVAL SHIPYARD,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1482
Issued: November 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2007 appellant filed a timely appeal of the April 27, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs, which denied his request for a hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does not have jurisdiction over the
merits of the claim.1
ISSUE
The issue is whether the Branch of Hearings and Review properly denied appellant’s
March 21, 2007 request for an oral hearing.

1

The last merit decision in the claim was issued on October 29, 1993, which is more than one year prior to the
filing of the current appeal.

FACTUAL HISTORY
Appellant, a 63-year-old wharf building worker, sustained an employment-related
traumatic injury on August 24, 1987 when he was struck by a falling scaffold. His claim was
accepted for contusions to the left shoulder, forearm and hip, as well as aggravation of
preexisting disc herniation at L4-5. The Office also accepted that appellant sustained a
recurrence of disability on October 14, 1987. Appellant subsequently underwent a May 5, 1988
laminectomy and discectomy at L4-5.
On September 27, 1991 appellant filed a claim for a recurrence of disability beginning
June 26, 1991. The Office denied the recurrence claim by decision dated February 21, 1992.
Appellant requested an oral hearing, but failed to appear for the August 20, 1992 hearing. On
September 2, 1992 the Office found that appellant had abandoned his request for a hearing. In a
decision dated October 29, 1993, the Board affirmed the Office’s February 21, 1992 decision
denying appellant’s claim for recurrence of disability.2 The Board also affirmed the Branch of
Hearings and Review’s finding that appellant abandoned his request for an oral hearing.
The last time this case was before the Board, appellant had filed an
June 20, 2003.3 He indicated that he was appealing a June 14, 2003 Office decision.
the Office had not issued a final decision on June 14, 2003, nor had they issued any
decisions within a year of the June 20, 2003 appeal. Accordingly, the Board
August 27, 2003 order dismissing the appeal for lack of jurisdiction.4

appeal on
However,
other final
issued an

On March 15, 2007 the Office provided appellant a copy of the various appeal rights
available under the Federal Employees’ Compensation Act, 5 U.S.C. §§ 8101-8193 (2000). On
March 21, 2007 appellant requested an oral hearing regarding a decision reportedly dated
“[April 13, 2007].”
On April 27, 2007 the Branch of Hearings and Review denied appellant’s request for an
oral hearing. The hearing representative noted that the last decision issued in the case was the
Board’s August 27, 2003 order dismissing the June 20, 2003 appeal. Appellant was correctly
advised that the Branch of Hearings and Review lacked the authority to review Board decisions.
The hearing representative also informed appellant that he was not entitled to an oral hearing as a
matter of right; presumably based on the timing of his request. Lastly, the hearing representative
declined to grant a discretionary hearing, noting that appellant could address whatever concerns
he had by filing a request for reconsideration with the Office.

2

Docket No. 93-71 (issued October 29, 1993).

3

Docket No. 03-1659. The Board’s August 27, 2003 order and its October 29, 1993 decision are incorporated
herein by reference.
4

20 C.F.R. §§ 501.2(c), 501.3(a), (d) (2007).

2

LEGAL PRECEDENT
A claimant dissatisfied with an Office decision regarding his claim is entitled, upon
timely request, to a hearing before a representative of the Office.5 A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the Office’s decision for which a hearing is sought.6 If the request is not made within 30
days, a claimant is not entitled to a hearing or a review of the written record as a matter of right.
Although a claimant may not be entitled to a hearing as a matter of right, the Office has
discretionary authority with respect to granting a hearing and the Office must exercise such
discretion.7
ANALYSIS
The last time the Office addressed the merits of appellant’s claim was February 21, 1992,
when it denied a recurrence of disability beginning June 26, 1991. Appellant subsequently
requested an oral hearing, which he failed to attend, and thus, was found to have abandoned his
request. He then sought review of both decisions before the Board, which the Board affirmed by
decision dated October 29, 1993. The Board’s last encounter with this claim was in 2003, when
appellant requested review of a nonexistent June 14, 2003 Office decision. The Board dismissed
the appeal on August 27, 2003.
When he requested a hearing on March 21, 2007, appellant again identified a nonexistent
Office decision as the subject of his hearing request. In fact, the decision he identified,
“[April 13, 2007],” would have been three weeks premature at the time of the request. As there
was no Office decision issued within 30 days of appellant’s March 21, 2007 request, he is not
entitled to a hearing as a matter of right. While the Branch of Hearings and Review has the
discretionary authority to grant a hearing, appellant has not identified a proper Office decision or
any specific issues for which a hearing might otherwise be appropriate. The hearing
representative surmised that appellant might be seeking review of the Board’s August 27, 2003
order dismissing an earlier appeal. He further indicated that this issue could be equally well
addressed by filing a request for reconsideration with the Office, presumably to determine if
there were any final adverse Office decisions issued within a year of the June 20, 2003 appeal. It
seem imprudent to pursue a dismissed appeal given that the Board’s August 27, 2003 order did
not address any substantive issues regarding appellant’s entitlement to benefits under the Act,8
but appellant has not made his present intentions clear, and he has a history of obfuscating the
issues by filing appeals and hearing requests for nonexistent Office decisions. Given the
circumstances, the Board finds that the Branch of Hearings and Review properly exercised its
discretion by denying appellant’s request for a hearing.
5

5 U.S.C. § 8124(b) (2000).

6

20 C.F.R. § 10.616(a).

7

See Herbert C. Holley, 33 ECAB 140 (1981).

8

Appellant might have been better served had the hearing representative explained that the previously denied
June 26, 1991 recurrence claim could be revisited were appellant to file a specific request for reconsideration with
the Office.

3

CONCLUSION
The Branch of Hearings and Review properly denied appellant’s March 21, 2007 request
for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

